Citation Nr: 1527462	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-31 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for Charcot feet, to include as secondary to diabetes mellitus, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a May 2010 rating decision, the RO denied the Veteran's claims for service connection for diabetes mellitus and bilateral leg disability.  In response to his notice of disagreement, the RO issued a statement of the case in August 2011, on the issues of entitlement to service connection for diabetes mellitus and a bilateral leg disability.  In the cover letter sent with the statement of the case, the Veteran was informed that he must submit his substantive appeal within 60 days of the issuance of the statement of the case or within one year after the notification of the rating decision being appealed.  In November 2011, the Veteran submitted a VA Form 9 and indicated that he intended to perfect his appeal; however, his representative did not submit the necessary documentation within the appeal period.  In an April 2012 letter, the RO notified the Veteran that the appeal period had lapsed and his VA Form 9 was not accepted.  The RO informed the Veteran of his appellate rights if he disagreed with the decision concerning the untimeliness of the VA Form 9.  The Veteran did not respond.  Therefore, new and material evidence is required to reopen the claims.

In a December 2012 rating decision, the RO recharacterized the Veteran's claim of entitlement to service connection for a bilateral leg disability to a claim of entitlement to service connection for Charcot feet.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  A May 2010 rating decision denied the Veteran's claims for service connection for diabetes mellitus type II, hypertension, and bilateral leg disability; the Veteran did not appeal the decision. 

2.  Evidence added to the record subsequent to the decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for Charcot feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in May 2012 and September 2012 letters, prior to the June 2012 and December 2012 adjudication of the claims.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records and relevant post-service treatment records.  

Although no VA examination was provided and no VA opinion was obtained in response to the Veteran's claims to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c) (4).

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claims to reopen or the claim reopened herein; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran's claims of entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, and hypertension and a bilateral leg condition, to include as due to diabetes, were denied in a May 2010 rating decision.  The Veteran's diabetes claim was denied based on the RO's determination that the evidence failed to show the disability began in service or within one year of separation from service or that the Veteran was exposed to herbicides in service.  The hypertension claim was denied based on the RO's determination that the evidence failed to show that it was related to service, to include that it began in service or within one year of separation from service or was related to a service-connected disability.  The bilateral leg disability claim was denied based on the RO's determination that the evidence failed to show that disorder was related to service or related to a service-connected disability.  As discussed above, the Veteran did not perfect his appeal of the rating decision.  In addition, he did not submit any pertinent evidence within the appeal period.  

The evidence associated with the record at the time of the May 2010 rating decision included service treatment records (STRs), service personnel records, and private treatment records from Dr. B.B.

Evidence added to the record since the May 2010 rating decision includes treatise information on the U.S.S. Oklahoma City, VA Medical Center treatment records dated from March 2010 to March 2013, and the Veteran's statements.

The Veteran's STRs are negative for evidence of diabetes mellitus, hypertension, or a leg or foot disorder.  Service personnel records indicate the Veteran served on the U.S.S. Oklahoma City from March 1966 to September 1968.  An April 2010 PIES response indicated they were unable to determine if the Veteran had in-country service in the Republic of Vietnam but that the U.S.S. Oklahoma City was in the official waters of Vietnam between January 1966 and November 1966.  Private treatment records from Dr. B.B. show diagnoses of diabetes and hypertension, and include reports of leg pain.

Evidence added to the record since the May 2010 rating decision includes VA treatment records noting the Veteran was first diagnosed with diabetes mellitus between 1990 to 1993.  In November 2010, the Veteran reported that he fired guns off of the coast of Vietnam for a year and contended that herbicide vapors passed over the ship deck after they were sprayed.  Treatise information on the U.S.S. Oklahoma City notes that the Veteran supported missions in the waters of Vietnam and includes photos depicting guns being fired during an operation in the South China Sea in June 1966.  A June 2012 VA treatment note reflects a diagnosis of Charcot-Marie disease, and a July 2012 VA treatment note indicates the Veteran's progressive foot weakness for the past nine years with fairly well-controlled diabetes indicated that the Veteran's foot disorder was most likely a variant of Charcot-Marie-Tooth disease rather than due to diabetes mellitus.  An October 2012 VA treatment note indicates that the Veteran had progressive weakness and wasting of both feet and legs for the past ten years and that it was most likely the Veteran had hereditary motor and sensory neuropathy or Charcot-Marie-Tooth disease due to the absence of typical demyelinating features.  In March 2013, the Veteran reported that he was blue water navy off of the coast of Vietnam that fired guns within one or two miles of the coast and contended that he was exposed to herbicides from air spray or water used aboard the ship.  He further contended that a VA doctor told him that Charcot foot disease was caused by diabetes.

With regard to the claims to reopen entitlement to service connection for diabetes mellitus type II and hypertension, the Board concludes that none of the evidence added to the record is new and material.

The Board finds the VA treatment records to be essentially cumulative in nature in that they continue to show the presence of diabetes and hypertension many years after the Veteran's discharge from service.  They do not tend to show that the claimed conditions were related to service or were present within one year of separation from service so they are not material.  The treatise information and the Veteran's statements are also cumulative in nature in that they are similar to what was provided in support of earlier attempts to establish herbicide exposure through blue water service along the coast of Vietnam.  The statements and treatise information are not material because they do not tend to show that the Veteran had qualifying service to establish a presumption of service connection for qualifying diseases related to herbicide exposure.  Therefore, they are not material.

With regard to Charcot feet, the Board finds that the VA Medical Center treatment records showing that the Veteran's leg complaints are due Charcot-Marie disease are new.  However, the evidence added to the record includes no competent evidence of the presence of the disorder within one year after the Veteran's discharge from service or of a nexus between the disorder and the Veteran's active service or service-connected disability.  The Veteran is alleging that service connection is warranted for the disorder because it is secondary to his diabetes mellitus and he has alleged that his doctor told him that the disorder is related to diabetes mellitus, but the diabetes mellitus is not a service-connected disability.  Therefore, any evidence linking the disorder to diabetes mellitus would not be material.  Accordingly, reopening of the claim is not in order. 

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the reasons explained above, the Board has determined that new and material evidence has not been submitted, and reopening of these claims is not in order.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for diabetes mellitus type II is denied.

New and material evidence having not been received, reopening of the claim of entitlement to service connection for hypertension is denied.

As new and material evidence has not been received, reopening of the claim for service connection for Charcot feet is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


